UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DERIAN DOUGLAS HICKMAN,                        )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.    U 2251
                                                                            9
                                               )
UNITED STATES MINT, et al.,                    )
                                               )
               Defendants.                     )


                                  MEMORANDUM OPINION

       This matter comes before the court on plaintiffs application to proceed in forma pauperis

and pro se civil complaint. The court will grant the application, and dismiss the complaint.

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement ofthe grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to detennine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff appears to demand compensation from the United States Mint, the Internal

Revenue Service, the United States Tax Court and the Department of Justice for business losses

he has suffered. As drafted, the Complaint fails to comply with Rule 8(a) as it includes no

statement showing that the plaintiff is entitled to the relief he seeks. Accordingly, the Court will

dismiss the complaint without prejudice. An Order consistent with this Memorandum Opinion
will be issued on this same date.


                                       6d:~.~
                                    United States District Judge